DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fumitaka ( JP2010065309) in view of Asai (JP2010263126).
Fumitaka is directed towards a method for pre-coating an inner surface of a chamber, including the showerhead and the surface of a substrate-supporting support base (susceptor, abstract).  It further teaches that the pre-coating is formed by sequentially depositing multiple 
	Asai is also directed towards depositing titanium films using titanium chloride and hydrogen reactant gases via plasma CVD and it teaches that one of the issues with depositing such films is the potential for poor step coverage [0008-0009].  It teaches that this can be controlled by adjusting the flow rates for the reactant gases (they are result effective variables) [0011] and furthermore by controlling the ratio of those gases (controlling the ratio of hydrogen in hydrogen gas to chlorine in the metal precursor gas present in the chamber during deposition, so the precursor ratio is also a result effective variable) [0013-0015].  As shown in figure 9, the flow rates also control the deposition rate, with higher metal precursor flow rates producing faster deposition [0019,0051] as long as there is sufficient hydrogen flow rate to react [0048].  Furthermore, the ratio of the flow rate of hydrogen to metal source further affects the amount of chlorine remaining in the film, with using a lot of hydrogen (a higher ratio of hydrogen to metal precursor) will reduce the amount of residual chlorine and produce a better quality film [0040].
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose each of the instantly claimed relative flow rates and ratios of flow rates for (claims 1-3, and 9).
Claims 4-5 and 10-11: Fumitaka exemplifies controlling the pressure of the depositions to be somewhere from 400-1333Pa [0049].  Thus it is obvious for the pressure for the processing to vary up and down within those taught ranges for the depositions.  Furthermore, the pressure of the deposition is the concentration of the gases present.  MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'"
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the claimed pressures and relative pressures for each of the different depositions through process optimization of the concentrations of the reactants for each deposition, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (claims 11, 12 and 14).
Claims 6-8, 12, 15-17, and 20:  Fumitaka teaches that the layers can be titanium precoating layers produced by supplying gas mixtures of TiCl4 (metal source) and H2 (hydrogen-containing) gas (claims 6 and 15) with argon (inert gas)  or they can be nitride titanium deposited by using TiCl4 (metal source) and NH3 (ammonia, hydrogen-containing) gas (claims 7 and 16) and argon (inert gas), or they can be some combination of both, used to deposit each of those layers via generating a plasma with these gases [0042], these gases can be supplied as a premix [0023] (claims 8, 12, and 20).
Since Fumitaka teaches making some of the (e.g. 33) layers titanium and some titanium nitride, it would have been obvious to a person of ordinary skill in the art at the time of invention to deposit layers that could be considered the first, second, third, and fifth using titanium tetrachloride and hydrogen to deposit titanium and to deposit a layer that can be considered a fourth layer using titanium tetrachloride and ammonia, since that one specific form of what is taught when it teaches producing the stack using the different materials and doing so would produce no more than predictable results (claim 17).
Claims 13 and 14: Fumitaka teaches that the temperature of deposition is a result effective variable controlling the stability and particle generation of the deposited films [0035-0036] and teaches depositing the films at different temperatures between 350oC and 680oC [0039-0041].  Thus it is obvious for the temperature for the processing to vary up and down within those taught ranges for the depositions.  Furthermore,  MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'"
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the claimed temperatures and relative temperatures for each of the different 
Claims 18 and 19: Fumitaka teaches that the purpose of the precoating process, is to  after precoating the inner surface of the chamber, placing a substrate on the support base and forming a metal-containing film on  the substrate by supplying a process gas including the metal source gas and the hydrogen-containing gas to the internal space [0044-0045](claim 18).  Fumitaka further teaches that the temperature of the precoating process can be the same as that of the the titanium deposition process (on the wafer)[0040].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use the same temperature for a layer that can be considered the fifth layer of the precoating as the titanium deposition process on the substrate because Fumitaka teaches using such temperatures for the precoating layers (claim 19).
Response to Arguments
Applicant's arguments filed 01-04-2021 have been fully considered but they are not persuasive.
Applicant first argues that the technical ideas of Fumitaka and Asai are different, with Fumitaka being directed towards coating Ti films on a surface of a chamber to function as a precoating, while Asai is directed towards depositing Ti films on a surface of a substrate, thus their teachings cannot be combined.  This appears to be an argument to the teachings being non-analogous to each other.  However, they are both directed towards depositing titanium films via CVD with TiCl and H2, so the teachings are in that field and highly relevant to each other. 
Additionally, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed 
Regarding the argument that the teachings of Asai could only be used in a process of coating a substrate and not a chamber wall, the chamber wall is the substrate of Fumitaka, since it is the object being coated, so it is relevant and can be combined.  
Regarding the argument that Fumitaka only teaches depositing two layers, and not multiple layers, as was cited in the action, Fumitaka teaches that both of the precoatings applicant is referring to can be multilayers, specifically exemplifying up to 33 layers being deposited to form either one [0042], so it does teach at least 3 layers being deposited.
Regarding the argument that neither Fumitaka nor Asai specifically teach depositing three layers with the required relative flow rates of precursors, the combination is not that either of these references anticipates those relative ratios, but rather that it would be obvious to do so, since those ratios and flow rates fell within the known acceptable ranges and were taught to be result effective variables which a practitioner should optimize for their layers, and since each layer would be optimized for an acceptable quality layer and applicant has shown no unexpected results commensurate in scope with the claims.  Applicant does say that having a high quality first layer improves adhesion, which reduces particle formation during use, but that does not appear to be a necessary outcome from performing the claimed process and is not commensurate in scope with the claims and that does not indicate that these relative ratios and flow rates are critical, but only that high quality coatings produce fewer particles.


Conclusion
No current claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357.  The examiner can normally be reached on Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JOEL G HORNING/            Primary Examiner, Art Unit 1712